On November 22, 1943 we denied petition for certiorari because the judgment of the circuit court review of which was sought, was merely a judgment of reversal and did not constitute a final judgment in the cause. See Rifas v. Gross,106 Fla. 708, 143 So. 600; Kroier v. Kroier, 95 Fla. 865,116 So. 753, 755; First National Bank v. Gibbs, 78 Fla. 118, 82 So. 618; Waddell v. McAllister, 97 Fla. 1054, 122 So. 578; Robinson v. Miami, 138 Fla. 696, 190 So. 35. Nor does the judgment of the circuit court fall within the purview of the exception to the rule stated in Midland Motor Car Co. v. Willys Overland,101 Fla. 837, 132 So. 692. This is true because the judgment of the circuit court makes no determination of the question of res adjudicata, though it may inferentially appear that the circuit court held that such may not be presented by demurrer. Res adjudicata may be raised by plea. So it appears that petition for certiorari was properly denied.
Petition for rehearing denied.
BROWN, THOMAS and SEBRING, JJ., concur. *Page 865